Name: Regulation (EEC) No 1344/75 of the Commission of 27 May 1975 amending Regulation (EEC) No 3389/73 laying down the procedure and conditions for the sale of tobacco held by the intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 Avis juridique important|31975R1344Regulation (EEC) No 1344/75 of the Commission of 27 May 1975 amending Regulation (EEC) No 3389/73 laying down the procedure and conditions for the sale of tobacco held by the intervention agencies Official Journal L 137 , 28/05/1975 P. 0020 - 0020 Finnish special edition: Chapter 3 Volume 6 P. 0084 Greek special edition: Chapter 03 Volume 13 P. 0010 Swedish special edition: Chapter 3 Volume 6 P. 0084 Spanish special edition: Chapter 03 Volume 8 P. 0166 Portuguese special edition Chapter 03 Volume 8 P. 0166 REGULATION (EEC) No 1344/75 OF THE COMMISSION of 27 May 1975 amending Regulation (EEC) No 3389/73 laying down the procedure and conditions for the sale of tobacco held by the intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 727/70 (1) of 21 April 1970 on the common organization of the market in raw tobacco, as last amended by the Act (2) concerning the conditions of accession and the adjustments to the Treaties, and in particular Article 7 (4) thereof; Whereas Commission Regulation (EEC) No 3389/73 (3) of 13 December 1973 laid down the procedure and conditions for the sale of tobacco held by intervention agencies; Whereas experience obtained in implementing this Regulation has indicated that applying the notion of net weight used in defining lots causes administrative difficulties at the time of the required operation, especially at the time of exportation ; whereas this notion should be replaced by actual weight; Whereas experience has shown that the timetable laid down for the sale does not correspond to the time required for the technical operations necessary to the proper functioning of the sale ; whereas certain of the time limits laid down should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 1. Article 3 (3) of Regulation (EEC) No 3389/73 is replaced by the following: "The tobacco offered for sale shall be described by reference to the classification of baled tobacco set out in Annex II to Regulation (EEC) No 1727/70. The weight indicated shall be the actual weight recorded when the goods are taken over and placed in storage by the intervention agency. The intervention agencies shall supply all necessary information as to the characteristics of the various lots." 2. Article 4 (2) (b) is replaced by the following: "(b) the lot tendered for and the price offered per kilogramme in the currency of the Member State in which the sale by tender is taking place." Article 2 The number "sixty" mentioned in Articles 3 (1) and 8 (1) of Regulation (EEC) No 3389/73 is replaced by the number "forty-five". Article 3 Article 9 of Regulation (EEC) No 3389/73 is replaced by the following: "1. In respect of each sale by tender a final date shall be fixed for the removal of the tobacco by the successful tenderer. 2. Once this time limit has passed, save in cases of force majeure, the price to be paid by the successful tenderer shall be increased by an amount calculated in accordance with Article 4 (1) (g) of Council Regulation (EEC) No 1697/71 (1) of 26 July 1971 on the financing of intervention expenditure in respect of raw tobacco. (1)OJ No L 175, 4.8.1971, p. 8." Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1975. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 94, 28.4.1970, p. 1. (2)OJ No L 73, 27.3.1972, p. 14. (3)OJ No L 345, 15.12.1973, p. 47.